REVISED SCHEDULE A To the Subadvisory Agreement, made the 1ST day of September, 2012 by and between Allianz Investment Management LLC, a Minnesota limited liability company, and Pyramis Global Advisors, LLC, a Delaware limited liability company (the “Subadvisor”). Compensation pursuant to Section 4 of Subadvisory Agreement shall be calculated in accordance with the following schedules: AZL Pyramis Core Bond Fund Average Daily Net Assets*Rate First $100 million0.25% Next $400 million0.18% Over $500 million0.13% *When average daily net assets exceed the first breakpoint, multiple rates will apply, resulting in a blended rate, e.g. if average daily net assets are $600 million, a rate of 25 bps would apply to $100 million, a rate of 18 bps would apply to $400 million, and a rate of 13 bps would apply to the remaining $100 million. The rates set forth above apply to average daily net assets that are subject to the Subadviser's investment discretion in the Fund. Acknowledged: ALLIANZ INVESTMENTPYRAMIS GLOBAL MANAGEMENT LLCADVISORS, LLC By:/s/ Brian MuenchBy:/s/ Maureen Fitzgerald Name:Brian MuenchName:Maureen Fitzgerald Title:President Title:Head of NA Inst Distribution Effective 10-31-2014 17
